DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 28, 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed September 27, 2021 have been fully considered but they are not persuasive. 
Applicant argues that:
The Office Action alleges that “predetermined amount of time” as recited in Claims 1 and 10 “is not taught or disclosed by the Applicant’s instant specification.  The Applicant respectfully disagrees. The instant specification at para. [0008] recites, “the STH protocol recommends cleaning IV ports with swabs or wipes for at least 15 seconds and some facilities recommend cleaning for 30 seconds, but current estimates reveal that most healthcare professionals clean the IV ports for approximately nine seconds.” Therefore, a “predetermined amount of time” is inherent to the “Scrub the Hub” (STH) protocol as well as healthcare facility policies and healthcare professional practices. 

	The Examiner would respectfully respond that:
	The Examiner is in agreement that this portion of the instant specification (paragraph 8) supports that IV ports should be cleaned for a predetermined amount of time (i.e. 15 or 30 seconds).  However, this portion of the specification does not support that an operator receives audible feedback for a predetermined amount of time (according to the Scrub the Hub Protocol), which is currently claimed.  For clarification, the instant specification provides support that you must scrub the port for 15 or 30 seconds (i.e. predetermined amount of time), but the instant specification does not provide support that an operator receives an audible feedback for 15 or 30 seconds (i.e. predetermined amount of time) before disengaging.
	Therefore, this response is not persuasive.

	The Applicant also argues that:
	Further, the instant specification at para. [0026] recites, “certain embodiments of the disclosed technology provide an apparatus and method for properly cleaning medical equipment according to prescribed guidelines. In particular, certain embodiments provide an apparatus and method for low-cost, highly abrasive, foam scrubber for disinfecting a variety of IV system ports in a shortened period of time compared to existing methods.” Therefore, the instant specification discloses the
“predetermined amount of time” may be less than that of the STH protocol. Similarly, para. [0027] recites, “Melamine foam is more abrasive and thereby more effective at removing biofilms through friction, meaning that CVC system ports can be disinfected in a shorter scrubbing time compared to wipes.” 

	The Examiner would respectfully respond that:
	Again, the Examiner is in agreement with the Applicant that the instant specification provides support for a method of scrubbing a port for a predetermined amount of time according to Scrub the Hub protocol.  The Examiner would reiterate however that the instant specification does not provide support to a method of scrubbing a port, and receiving for a predetermined amount of time (i.e. 15 or 30 seconds) an audible feedback while scrubbing the port before proceeding to the next step (i.e. disengaging) as noted above.  
As such, this response is not persuasive.

The Applicant also notes that:
Solely for the sake of facilitating prosecution, Claims 1 and 10 are respectively presented with amendments which recite, “a predetermined amount of time according to Scrub the Hub protocol”. The amendments clarify that the “predetermined amount of time” is associated with the STH protocol, which is described in the specification at least at paras. [0007]-[0008] and is otherwise known in the art.

As set forth above, the instant specification provides support for a method of scrubbing a port for a predetermined amount of time according to Scrub the Hub protocol.  However, the instant specification does not provide support to a method of scrubbing a port, and receiving for a predetermined amount of time (i.e. 15 or 30 seconds) an audible feedback while scrubbing the port before proceeding to the next step (i.e. disengaging).
Thus, this remark is not persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Claim 1 discloses the limitation of, “receiving, for at least a predetermined amount of time according to Scrub the Hub protocol, audible feedback…”  As noted above, the original specification does not provide support that the audible feedback was received for a predetermined amount of time. i.e. the specification does not provide any disclosure or equivalent that hearing the audible feedback, for example three seconds, notifies the operator that the foam can be disengaged from the CVC system port as set forth above in the Response to Arguments section of this Office Action.  Therefore, independent claim 1, and the claims that depend therefrom, are rejected under 35 U.S.C. 112(a) for failing to comply with the written description requirement.
Similarly, independent claim 10 discloses the limitation of, “determining that the sound is produced having the predetermined volume for at least a predetermined amount of time according to Scrub the Hub protocol.  As noted above, the Applicant’s instant specification does not disclose that the amount of time is predetermined for which the sound is produced before disengaging the foam scrubber from the CVC system port.  i.e. the specification does not provide any disclosure to the effect of, “an audible sound produced when the foam scrubber is rubbed on the CVC system port that lasts for three seconds notifies an operator that the foam scrubber can be disengaged from the CVC system port because said 
Note claims 2-9 and 11-20 are rejected merely due to their dependency on independent claims 1 & 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ferlic et al. (U.S. Publication No. 2013/0171030) in view of the Applicant’s Admitted Prior Art.
Concerning claims 1 and 10, Ferlic discloses a method comprising:
Pressing and producing, by directly gripping in hand, a shaped foam scrubber premoistened with a disinfecting solution against a Central Venous Catheter (CVC) system port, such that a sliding friction force is generated between the shaped foam and the CVC system port (paragraphs 63, 80 and 155-157);  wherein
An audible feedback with a predetermined volume audible to a human (concerning claim 11), associated with the friction force and movement of the shaped 
Disengaging the shaped foam scrubber from the CVC system port based on the received audible feedback (paragraphs 65 and 101-104). Note that the audible feedback volume will be created throughout the entirety of the friction force between the foam scrubber and the CVC port in Ferlic due to the dry bonded agent being activated by the combination of contact-pressure and friction when manipulated onto the port and by the users handling as set forth in paragraph 157.
Ferlic does not disclose that the audible feedback received associated with the friction force and movement of the shaped foam pressed against the CVC system port is received for at least a predetermined amount of time according to Scrub the Hub protocol.  Nonetheless, Applicant’s instant specification notes: 
In paragraph 7, the “Scrub the Hub” (STH) protocol has been issued by the Center for Disease Control (CDC); and
STH protocol recommends cleaning IV ports with swabs or wipes for at least 15 seconds in paragraph 8.
Wherein Applicant specifically remarks that:
Claims 1 and 10 are respectively presented with amendments which recite, “a predetermined amount of time according to Scrub the Hub protocol”. The amendments clarify that the “predetermined amount of time” is associated with the STH protocol, which is described in the specification at least at paras. [0007]-[0008] and is otherwise known in the art.


As such, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to press and produce, by directly gripping in hand, a shaped foam scrubber premoistened with a disinfecting solution against a Central Venous Catheter (CVC) system port, as stated in Ferlic, for a predetermined amount of time according to Scrub the Hub protocol because the Scrub the Hub protocol has been issued by the Center for Disease Control, and is readily known according to the Applicant’s own admission.
As such, utilizing the method disclosed by Ferlic in which an audible feedback is received throughout the entirety of the scrubbing of the port with the foam in which the operator follows guidelines of the Scrub the Hub protocol issued by the Center for Disease Control will meet the limitations of receiving, for at least a predetermined amount of time according to Scrub the Hub protocol, audible feedback associated with the friction force and movement of the shaped foam pressed against the CVC system port.  Therefore, claims 1 & 10 are not patentable over Ferlic in view of the Applicant’s admitted prior art.

Concerning claims 2 & 12, Ferlic continues to disclose that the audible feedback provides an indication that the friction force is capable of removing a biofilm from the CVC system port by the microparticles being disrupted and activated (paragraph 157).



Concerning claims 5, 6, 15 and 16, Ferlic also discloses, adjusting the pressure on the shaped foam scrubber to tailor the sliding friction force, and then releasing the gripping of the shaped foam scrubber (paragraphs 115 and 126).

Regarding claims 7 and 17, Ferlic further discloses that the method includes attaching the shaped foam scrubber to the CVC system port to cap said port, wherein the shaped foam scrubber acts as a cap for the CVC system port (paragraph 126). 

With respect to claim 8 and 18, Ferlic also discloses completely removing the shaped foam scrubber and the disinfecting solution contained therein (paragraph 126) from a liquid-impermeable pouch (paragraph 87; Figures 10 and 11).

Concerning claims 9 and 20, Ferlic further discloses disposing the shaped foam scrubber after a single use (paragraph 63).

Regarding claim 19, Ferlic continues to disclose that pressing the foam scrubber against the CVC system port in a manner resulting in conformal contact of the foam scrubber simultaneously to a side of the CVC system port and a top of the CVC system port (paragraph 76; Figure 4).

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ferlic et al. (U.S. Publication No. 2013/0171030) in view of the Applicant’s Admitted Prior Art as applied to claims 1 and 10 above, and further in view of DuPont et al. (U.S. Publication No. 2017/0274198).
Ferlic is relied upon as set forth above.  Ferlic does not appear to disclose that the foam material is a melamine foam.  DuPont disclose a method for disinfecting a CVC with a foam material (paragraph 189), wherein the foam material contains a disinfecting solution (paragraph 190).  The reference continues to disclose that the foam material is a melamine foam material; as a melamine foam material provides optimal swelling ratios and mechanical strength for holding a disinfecting solution therein, and maintaining integrity when placed on said CVC (paragraph 189).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to utilize a melamine foam in Ferlic; as said foam has proven to be optimal for holding a disinfecting solution therein and maintaining integrity when placed on the port of a CVC as exemplified by DuPont.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709. The examiner can normally be reached Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN JOYNER/           Primary Examiner, Art Unit 1799